Citation Nr: 0920115	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for right lower extremity 
sciatica currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1990 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board notes that the Veteran filed a Notice of 
Disagreement (NOD) as to a rating reduction for the Veteran's 
right lower extremity sciatica that the RO effectuated in the 
August 2007 rating decision.  In that decision the RO 
decreased the disability rating for the Veteran's service-
connected right lower extremity sciatica from 40 percent, 
effective August 16, 2006, to 10 percent, effective November 
1, 2007.  At that time a Statement of the Case (SOC) was 
issued as to the reduction.  The Veteran submitted a 
substantive appeal indicating that he was appealing the 10 
percent rating assigned.  The RO restored the 40 percent 
rating in a December 2007 rating decision effective since 
August 16, 2006.  The RO subsequently issued a Supplemental 
Statement of the Case (SSOC) in August 2008 and addressed the 
Veteran's claim for a rating in excess of 40 percent for his 
right lower extremity sciatica.  The Veteran submitted a 
statement dated in August 2008 and indicated that he wanted 
his appeal forwarded to the Board.  Consequently, the issue 
currently on appeal is entitlement to an increased rating for 
right lower extremity sciatica currently rated as 40 percent 
disabling since August 16, 2006.    


FINDING OF FACT

The Veteran's right lower extremity sciatica is manifested by 
a disability picture consistent with no more than moderately 
severe incomplete paralysis.






CONCLUSION OF LAW

The criteria for an increased rating for right lower 
extremity sciatica have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.123, 4.124, 4.124a 
(Diagnostic Code 5292-8520) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a July 2007 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in July 2007 in 
which the RO advised the Veteran of the evidence needed to 
substantiate his claim for an increased rating for the issue 
on appeal.  The Veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The Veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claim.    

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  In this regard, the Board finds that 
the a June 2008 notice letter issued to the Veteran complied 
with elements (1), (2), (3), and (4), and his claim was 
subsequently readjudicated following issuance of that notice.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the Veteran's VA 
treatment records and arranged for him to undergo several VA 
examinations.  In short, the Board finds that VA has 
satisfied its duty to assist to the extent possible under the 
circumstances by obtaining evidence relevant to his claim.  
38 U.S.C.A. §§ 5103 and 5103A.

II.  Factual Background

The Veteran claims that he is entitled to an increased rating 
for his service-connected right lower extremity sciatica.  
The Board notes that the Veteran's claims file has numerous 
VA examination reports of record and some private medical 
evidence.  The Board will only address that evidence which 
pertains to the issue on appeal.  

VA outpatient treatment reports associated with the claims 
file reveal that the Veteran was reported to have very mild 
calf atrophy of the right gastrocnemius with good strength in 
July 2006.  Sensation was slightly diminished to sharp 
stimulation over the lateral aspect of the right leg.  The 
Veteran was seen for right-sided low back pain and right leg 
pain in August 2006.  He was reported to have obvious atrophy 
of the right calf approximately 3-centimeters (cm) in 
circumference less at the midpoint than the left calf.  He 
had no sustained ankle clonus.  In September 2006 the Veteran 
underwent a physical examination.  He reported that he had 
right-sided sciatic-type pain and weakness and atrophy in his 
right calf following a May 2006 laminectomy.  The examiner 
indicated that the Veteran had approximately 1.5 cm atrophy 
of the right gastrocnemius.  In October 2007 the Veteran was 
noted to have undergone an L4-5 anterior lumbar interbody 
fusion in September 2006.  The Veteran reported that he 
continued to have right leg numbness and tingling on the 
lateral portion of his right leg.  Strength examination was 
noted to be 4/5 in his right lower extremity. The Veteran was 
noted to have some difficulty with sharp toe differentiation 
and decreased sensation to his right lower extremity with no 
ankle clonus or progression of his right calf atrophy.  An 
electromyography (EMG) obtained in November 2007 revealed 
chronic neurogenic changes at the L5 myotome level.  In 
December 2007 the Veteran was noted to have 4/5 strength 
diffusely throughout his right lower extremity below the 
level of the calf.  He had no sustained ankle clonus and his 
right calf atrophy was reported to be stable.  The examiner 
indicated that the Veteran had chronic nerve damage to his 
lower extremities and was suffering from chronic pain 
secondary to nerve damage.  

The Veteran was afforded a VA examination in August 2006.  He 
reported radiculopathy symptoms in his lower extremities at 
that time.  The symptoms consisted of weakness, stiffness, 
numbness, pain and impaired coordination.  The examiner 
indicated that the Veteran had 3 cm of right calf atrophy.  
EMG studies obtained in June 2006 revealed a chronic left L5 
radiculopathy and a chronic and subacute right L5 
radiculopathy.  The examiner indicated that the Veteran had a 
sciatic nerve dysfunction.  Deep tendon reflexes were 
decreased in both lower extremities as were ankle jerks.  
Pulses were intact and sensation was mild to moderately 
decreased in the right lower extremity with light touch, 
pinprick, and monofilament examination.  

The Veteran was also afforded a VA examination in May 2007.  
The Veteran was noted to have undergone another spinal 
surgery in September 2006.  He indicated that he had 
increased weakness in his right lower extremity.  He said his 
leg falls asleep frequently and he also reported radiating 
shock-like pain that occurs most frequently with prolonged 
sitting or standing.  Physical examination of the lower 
extremities revealed no abnormal sensations.  Sensory 
examination was normal.  

The Veteran was afforded a VA examination in December 2007.  
At that time he reported persistent dull discomfort radiating 
into his right lower extremity.  He described intermittent 
episodes of numbness and throbbing pain that radiates 
primarily from the low back into the lateral aspect of the 
right thigh extending down in the right lower leg and heel.  
He said he takes Ibuprofen for the neuropathic/radicular 
pain.  The Veteran described flare-ups of numbness and/or 
pain which were precipitated by overall increase in activity.  
Physical examination revealed that the Veteran's right calf 
circumference was 2 cm smaller than the left.   No loss of 
sensation was reported with light touch testing/monofilament.  
There was no evidence of abnormal muscle tone or bulk.  

The Veteran underwent a VA examination in February 2008.  The 
examiner indicated that the Veteran had a history of weakness 
and numbness in his right leg.  He described the Veteran's 
motor loss as mild weakness in his right leg.  The Veteran 
was noted to use no devices other than shoe inserts.  The 
examiner said deep tendon reflexes were intact, ankle jerks 
were present and pulses were intact in the Veteran's lower 
extremities.  He said the Veteran had a moderate decrease in 
sensation with light touch, pinprick, and monofilament 
testing over the lateral aspect of the right lower leg and 
moderate calf muscle atrophy over his right lower leg.  

III.  Legal Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The Veteran's right lower extremity sciatica has been rated 
as 40 percent disabling under Diagnostic Code 5292-8520.  The 
hyphenated code used for rating the Veteran's disability 
indicates that the Veteran's right lower extremity sciatica 
is related to his service-connected intervertebral disc 
syndrome.  See 38 C.F.R. § 4.27 (2008).  Diagnostic Code 5292 
pertains to limitation of motion of the lumbar spine under 
rating criteria no longer in effect.  The Veteran has a 
separate disability rating for intervertebral disc syndrome 
under Diagnostic Code 5243-5242 and this disability is not 
currently on appeal.  Consequently, the Board will not 
discuss the rating criteria pertaining to the Veteran's 
lumbar spine disability.  

Diagnostic Code 8520 pertains to paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8520, a 40 
percent rating is for application when there is moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent rating is for application when there is severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating is for application when there is complete 
paralysis, the foot dangles and drops, there is no active 
movement possible of muscle below the knee, and flexion of 
the knee is weakened or lost.  

In this case, in applying the criteria to the medical 
evidence of record, a rating higher than the assigned 40 
percent is not warranted.  The relevant medical evidence 
reveals that the Veteran's right lower extremity sciatica is 
manifested by no more than moderately severe incomplete 
paralysis of the sciatic nerve.  At no time has the Veteran's 
disability been described as severe incomplete paralysis of 
the sciatic nerve.  The Veteran's complaints essentially 
consist of pain, weakness, tingling and numbness in his right 
leg.  The February 2008 examiner described the Veteran's 
motor loss as mild weakness in his right leg.  The reported 
calf muscle atrophy was described as moderate by that 
examiner, and medical evidence dated in December 2007 
indicates that the Veteran's calf muscle atrophy was stable.  
There is no evidence of marked muscle atrophy at any time 
during the relevant time period at issue, no evidence of 
sustained ankle clonus, and sensory examinations of the 
Veteran's right lower extremity revealed no more than a 
moderate decrease in sensation.  The medical evidence 
indicates that the Veteran was reported to have 4/5 strength 
throughout his right lower extremity during the relevant time 
period at issue.  In light of the medical evidence of record, 
the Board essentially finds that the Veteran's degree of 
symptomatology and functional loss present in the Veteran's 
right lower extremity sciatica have been accounted for in the 
current 40 percent rating assigned.  

Additionally, the Board finds that there is no showing that 
the Veteran's service-connected right lower extremity 
sciatica has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that this disability has not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Board is cognizant that the Veteran has been 
awarded a total rating based on unemployability due to his 
service-connected disabilities; however, this award was based 
on impairment resulting from all of his disabilities, rather 
than just his sciatica.  While the Veteran's sciatic 
undoubtedly impairs the Veteran's ability to work, it must be 
noted that the 40 percent rating currently assigned 
contemplates significant industrial impairment.  The record 
does not show, however, that the service-connected sciatica 
alone results in marked interference with employment beyond 
that contemplated by the schedular criteria.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for right lower extremity 
sciatica currently rated as 40 percent disabling is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


